Lehman, J.:
It seems to me that the penalty provided in section 88 of chapter 659 of the Laws of 1910 was intended by the Legislature to be the sole penalty upon the conviction of the offense with which the prisoner is charged, and necessarily repealed all other and previous statutes, giving a magistrate the power to impose a different sentence.
The prisoner should therefore bé remanded to the jurisdiction of the magistrate, to be disposed of by him as may appear proper, in accordance with the provisions of the statute.